Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-10, and the species “2,3-dibromoallyl alcohol” and “sulfur-containing aromatic diamine” in the reply filed on 9/24/2021 is acknowledged.  The traversal is on the ground(s) that 1) lack of unity of invention was not raised in the international phase and 2) the claims as amended do not read on the reference cited in the original restriction requirement.  This is not found persuasive. 1) International examination is nonbinding on the Office (MPEP 1893.03(e)). If the examiner finds that a national stage application lacks unity of invention, the examiner may require an election (MPEP 1893.03(d)). 2) All common technical features shared do not make a contribution over the prior art in view of 1) Yu or 2) Wang in view of Yu, discussed below and incorporated herein by reference. As all 
The requirement is still deemed proper and is therefore made FINAL.
Applicant has amended claim 1 to exclude the species found within the prior art in the previous Office action. Pursuant to the procedure of MPEP 803.02(III), the examination was extended and prior art was found that anticipates or obviates the species of “brominated aromatic diester diol” and “sulfur-containing aromatic diamine”. The prior art search was not extended unnecessarily to cover all nonelected species.
Claims 5, 9-14, and 16-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/24/2021.
Claim Rejections - 35 USC § 103
Claims 1 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2014/0171525 A1) as evidenced by Lanxess (PHT4-Diol Information) and Ross (US 2012/0248371 A1).
Regarding Claims 1, 6, and 8, Yu teaches polyol premix compositions (Abstract) comprising PHT-4-Diol and Antiblaze AB 80 flame retardants and Ethacure 100 aromatic amine (¶ 60-65). As the compositions comprise flame retardants, they are flame retardant compositions. As evidenced by Lanxess, PHT-4-Diol is a mixed ester of tetrabromophthalic anhydride with diethylene glycol and propylene glycol (Page 1), which is a brominated aromatic diester diol. As evidenced by Ross, Antiblaze AB80 is tris(2-chloroisopropyl)phosphate (Table E1A), which is synonymous with tris(1-chloro-2-Yu expressly describes tri(2-chloroisopropyl)phosphate at ¶ 51. 
The embodiments of Yu differ from the subject matter claimed in that sulfur containing diamine is not used. Yu teaches several aromatic amines can be used, including dimethylthiotoluenediamine/Ethacure 300 (¶ 41). Accordingly, it would have been obvious to one of ordinary skill in the art to substitute Ethacure 100 with dimethylthiotoluenediamine/Ethacure 300, thereby predictably affording workable polyol premix compositions suitable for the creation of polyurethane foams in accordance with the teachings of Yu. 
Regarding Claim 7, as the further inclusion of surface-modified montmorillonite nanoclay is optional, the limitation is met by the disclosure of Yu. 
Claims 1, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN102391766A) in view of Yu (US 2014/0171525 A1). As the cited CN publication is in a non-English language, a machine-translated version of the publication will be cited to.
Regarding Claims 1 and 6, Wang teaches compositions for the creation of polyurea elastomers (Page 1) and describes examples where the B component comprises amino-terminated chain extender and tetrabromophthalic anhydride diol PHT4-DIOL, and tris(2-chloropropyl) phosphate as flame retardants (Page 3). As the compositions comprise flame retardants, they are flame retardant compositions. Wang
Wang differs from the subject matter claimed in that a different isomer of phosphate is used (Wang uses tris(2-chloropropyl)phosphate while the claims require tris(1-chloro-2-propyl)phosphate). Yu teaches in the context of resins derived from isocyanate/polyol components, both tris(2-chloropropyl) phosphate and tris(2-chloroisopropyl)phosphate) (synonymous with tris(1-chloro-2-propyl)phosphate)) are both known conventional flame retardants (¶ 51). Accordingly, it would have been obvious to substitute tris(2-chloropropyl) phosphate with tris(1-chloro-2-propyl)phosphate) and thereby predictably afford workable flame retardant compositions in accordance with the teachings of Yu. 
Regarding Claim 7, as the further inclusion of surface-modified montmorillonite nanoclay is optional, the limitation is met by the disclosure of Wang. 
Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wang (CN102391766A) in view of Yu (US 2014/0171525 A1) as evidenced by Lanxess (PHT4-Diol Information). As the cited CN publication is in a non-English language, a machine-translated version of the publication will be cited to.
The discussion regarding Wang and Yu within ¶ 13-15 is incorporated herein by reference.
Regarding Claim 8, Wang teaches PHT4-DIOL (Page 3), which as evidenced by Lanxess is a mixed ester of tetrabromophthalic anhydride with diethylene glycol and propylene glycol (Page 1). 
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 9/24/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to previous relied upon prior art have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.